EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 


Page 13, “central section 44” on line 28 and “central section 44” on line 29 have been replaced with –central section 42—and –central section 42—respectively to correct the referenced element numbers.

Claim 16 – line 3, “inner panels” has been replaced with –inner side panels—for consistency of terminology.

Withdrawn claims 20-28 (non-elected without traverse) have been canceled to place the application in condition for allowance.

The following is an examiner’s statement of reasons for allowance: none of the prior art references either taken alone or in combination were deemed to teach or fairly suggest the instant combination  releasable paperboard chock formed from a blank including a first section, a second 5section connected to the first section and a third section connected to the second section, wherein the first section includes a bottom panel and first and second outer side panels, the second section includes a back panel, and the third section includes first and second inner side panels. Further, the chock comprises a base defined by the bottom panel,  10a back wall defined by the back panel, and first and second side walls adjacent to the base and defined by both the first and second outer side panels and the first and second inner side panels, wherein each of the first and second inner and outer side panels comprise an upper edge surface having at least a portion that is generally curved so as to conform to a curved surface of a roll to be secured.  
Additionally, none of the prior art references either taken alone or in combination were deemed to teach or fairly suggest the instant combination  paperboard blank for use in forming a releasable paperboard chock defining  30a first section with a bottom panel and first and second outer side panels connected respectively to the bottom panel via score lines, wherein an outer edge surface of each of the first and second outer side panels comprises a generally curved portion.  The device further comprising a second section with a back panel connected to the bottom panel by a score line, and 16Allorney I)ocket No. CSP-120717-N] a third section connected to the second section comprising first and second inner side panels, wherein an outer edge surface of each of the first and second inner side panels comprises a generally curved portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616